Case: 15-40347         Document: 00513803993      Page: 1    Date Filed: 12/20/2016




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                     No. 15-40347
                                  Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EDWIN GARRIDO, also known as Edwin Garrido-Arriaga,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:14-CR-500-1


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
        Appealing the judgment in a criminal case, Edwin Garrido raises an
argument that is foreclosed by United States v. Gonzalez-Longoria, 831 F.3d
670 (5th Cir. 2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-
6259). In Gonzalez-Longoria, we held that 18 U.S.C. § 16(b), which defines a
crime       of   violence    when   incorporated      by    reference     into        U.S.S.G.
§ 2L1.2(b)(1)(C), is not unconstitutionally vague on its face in light of Johnson


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40347   Document: 00513803993    Page: 2   Date Filed: 12/20/2016


                               No. 15-40347

v. United States, 135 S. Ct. 2551 (2015). Id. at 672. Accordingly, the motion
for summary affirmance is GRANTED, the alternative motion for an extension
of time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                     2